Case: 4:19-cr-00966-SRC-SPM Doc. #: 2 Filed: 11/21/19 Page: 1 of 5 PageID #: 9


                             UNITED STATES DISTRICTCOURT                       SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI                         fGt.ElD)
                                   EASTERN DIVISION
                                                                               NOV 21 2019
UNITED STATES OF AMERICA,                        )
                                                                              U.S. DISTRICT COURT
                                                 )                          EASTERN DISTRICT OF MO
                                                                                    ST. LOUIS
               Plaintiff,                        )
                                                 )
v:                                               ) CauseNo.
                                                 )
TYKESE LOFTON and                                )
ERRICK ROACH,                                    )
                                                 )
                                                       4:19CR966 SRC/SPM
               Defendants.                       )

                                           INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about October 6, 2019, in St. Louis County, within the Eastern District of Missouri,

                                     TYKESE LOFTON and
                                       ERRICK ROACH,

the Defendants herein, with intent to cause death and serious bodily harm, did take from the

person and pr,esence of another, by force, violence, and intimidation, a motor vehicle, that is, a

2002 Toyota Camry, Vehicle Identification Number ("VIN") 4T1BF32KX2U501802, that had

been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).



                                           COUNT TWO

       The Grand Jury further charges that:

       On or about October 6, 2019, in St. Louis County, within the Eastern District of Missouri,
Case: 4:19-cr-00966-SRC-SPM Doc. #: 2 Filed: 11/21/19 Page: 2 of 5 PageID #: 10



                                     TYKESE LOFTON and
                                       ERRICK ROACH,

the Defendants herein, knowingly possessed and brandished a firearm, in furtherance of a crime

of violence which may be prosecuted in a court of the United States, that is, carjacking, in violation

of Title 18, United States Code, Section 2119, as set forth in Count One.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(1 )(A)(ii).



                                         COUNT THREE

       The Grand Jury further charges that:

       On or about October 8, 2019, in St. Louis City, within the Eastern District of Missouri,

                                     TYKESE LOFTON and
                                       ERRICK ROACH,

the Defendants herein, with intent to cause death and serious bodily harm, did take from the

person and presence of another, by force, violence, and intimidation, a motor vehicle, that is, a

2016 Kia Optima, Vehicle Identification Number ("VIN") KNAGT4L37G5116373, that had

been transported in interstate commerce.

       In violation of Title 1,8, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1 ).



                                          COUNT FOUR

       The Grand Jury further charges that:

       On or about October 8, 2019, in St. Louis City, within the Eastern District of Missouri,

                                     TYKESE LOFTON and
                                       ERRICK ROACH,

the Defendants herein, knowingly possessed and brandished a firearm, in furtherance of a crime
Case: 4:19-cr-00966-SRC-SPM Doc. #: 2 Filed: 11/21/19 Page: 3 of 5 PageID #: 11



of violence which may be pro~ecuted in a court of the United States, that is, carjacking, in violation

of Title 18, United States Code, Section 2119, as set forth in Count Three.

       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(1 )(A)(ii).



                                          COUNT FIVE

       The Grand Jury further charges that:

       On or about October 13, 2019, in St. Louis City, within the Eastern District of Missouri,
       r

                                       TYKESE LOFTON,

the Defendant herein, together with another, with intent to cause death and serious bodily harm,

did take from the person and presence of another, by force, violence, and intimidation, a motor

vehicle, that is, a 2012 Audi Q7, Vehicle Identification Number ("VIN")

WA1LMAFE6CD007794, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).



                                           COUNT SIX

       The Grand Jury further charges that:

       On or about October 13, 2019, in St. Louis City, within the Eastern District of Missouri,

                                       TYKESE LOFTON,

the Defendant herein, together with another, knowingly possessed and brandished a firearm, in

furtherance of a crime of violence which may be prosecuted in a court of the United States, that is,

carjacking, in violation of Title 18, United States Code, Section 2119, as set forth in Count Five.
Case: 4:19-cr-00966-SRC-SPM Doc. #: 2 Filed: 11/21/19 Page: 4 of 5 PageID #: 12



       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(ii).



                                        COUNT SEVEN

       The Grand Jury further charges that:

       On or about October 15, 2019, in St. Louis County, within the Eastern District of

Missouri,

                                       ERRICK ROACH,

the Defendant herein, together with another, with intent to cause death and serious bodily harm,

did take from the person and presence of another, by force, violence, and intimidation, a motor

vehicle, that is, a 2017 Chevrolet Impala, Vehicle Identification Number ("VIN")

Gl 145S33H9181893, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).



                                        COUNT EIGHT

       The Grand Jury further charges that:

       On or about October 15, 2019, in St. Louis County, within the Eastern District of

Missouri,

                                       ERRICK ROACH,

the Defendant herein, together with another, knowingly possessed and brandished a firearm, in

furtherance of a crime of violence which may be prosecuted in a court of the United States, that is,

carjacking, in violation of Title 18, United States Code, Section 2119, as set forth in Count Seven.
Case: 4:19-cr-00966-SRC-SPM Doc. #: 2 Filed: 11/21/19 Page: 5 of 5 PageID #: 13



       In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(1 )(A)(ii).



                                                            A TRUE BILL




                                                            FOREPERSON


JEFFREY B. JENSEN
United States Attorney



ALLISON H. BEHRENS, #38482MO
Assistant United States Attorney
